122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nadja Sahliger SCHEP;  Raymond Schep, Dr., Plaintiffs-Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION;  Resolution TrustCorporation, Defendants-Appellees.GREAT WESTERN BANK, Great Western Financial Corporation, Defendants.
No. 96-55731.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Filed August 29, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-92-06247-RJK;  Robert J. Kelleher, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Nadja Sahlinger Schep and Raymond Schep (the "Scheps") appeal pro se the district court's summary judgment for the Federal Deposit Insurance Corporation ("FDIC").  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989) and affirm.


3
Here, the district court granted summary judgment for the FDIC, concluding that the insured deposits did not include unaccrued post-receivership interest and that the FDIC's deposit insurance obligation extended only to the principal and interest accrued to the date of Lincoln Savings and Loan Association's failure.  We agree.  See 12 C.F.R. 564.1(b) (1989).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3